Title: Powers of the President, [18 June] 1788
From: Madison, James
To: 


[18 June 1788]
Mr. Madison, adverting to Mr. Mason’s objection to the president’s power of pardoning, said, it would be extremely improper to vest it in the house of representatives, and not much less so to place it in the senate; because numerous bodies were actuated more or less by passion, and might in the moment of vengeance forget humanity. It was an established practice in Massachusetts for the legislature to determine in such cases. It was found, says he, that two different sessions, before each of which the question came, with respect to pardoning the delinquents of the rebellion, were governed precisely by different sentiments—the one would execute with universal vengeance, and the other would extend general mercy.
There is one security in this case to which gentlemen may not have adverted: If the president be connected in any suspicious manner with any persons, and there be grounds to believe he will shelter himself; the house of representatives can impeach him: They can remove him if found guilty: They can suspend him when suspected, and the power will devolve on the vice-president: Should he be suspected also, he may likewise be suspended till he be impeached and removed, and the legislature may make a temporary appointment. This is a great security.…
Mr. Madison replied, that the honorable member had misunderstood the fact: For the first assembly was after the rebellion was over. The decision must have been improper in one or the other case. It marks this important truth, says he, that numerous bodies of men are improper to exercise this power. The universal experience of mankind proves it.
